—Appeal by the defendant from a judgment of the Supreme Court, Queens County *483(Rios, J.), rendered January 13, 1999, convicting him of murder in the second degree, manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the propriety of the portion of the jury charge defining reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mollica, 267 AD2d 333). In any event, the argument is without merit. The court never “impose [d] an affirmative obligation” on the jurors “to specifically articulate the basis” for any doubt of the defendant’s guilt which they might have had (People v Antommarchi, 80 NY2d 247, 251). Moreover, the charge, when viewed as a whole, accurately defined a reasonable doubt (see, People v Robinson, 218 AD2d 673, affd 88 NY2d 1001), and clearly explained that the burden of proof was always on the People (see, People v Jackson, 155 AD2d 329, affd 76 NY2d 908).
The defendant’s remaining contention does not require reversal. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.